346 F.3d 617
BE&K CONSTRUCTION COMPANY, Petitioner Cross-Respondent,v.NATIONAL LABOR RELATIONS BOARD, Respondent Cross-Petitioner,Steamfitters Local 342, United Association of Journeymen and Apprentices of the Plumbing and Pipefitting Industry of the United States and Canada, AFL-CIO (U.S. Local 342); Local 302 International Brotherhood of Electrical Workers, AFL-CIO (IBEW Local 302); District Council of Iron-workers of the State of California and Vicinity; International Union of Bridge, Structural and Ornamental Iron-workers, AFL-CIO, Intervenors.
No. 99-6469.
No. 00-5012.
United States Court of Appeals, Sixth Circuit.
Filed: September 4, 2003. Pursuant to Sixth Circuit Rule 206

1
Before: DAUGHTREY, GILMAN, Circuit Judges, and COLLIER, District Judge.*


2
Now before us is the petitioners motion to rehear, in which BE&K Construction argues both that our prior order of remand to the district court is too limited and that it is unwarranted. We have the NLRB's response agreeing with the petitioner's first argument and arguing for an unlimited remand. We have also accepted and reviewed the response of the intervenors.


3
Upon further consideration, we grant the petition to rehear and amend the previous order of remand to read as follows:


4
The case is hereby REMANDED to the National Labor Relations Board for further proceedings consistent with the United States Supreme Court's decision in BE&K Construction Company v. National Labor Relations Board, 536 U.S. 516, 122 S.Ct. 2390, 153 L.Ed.2d 499 (2002).



Notes:


*
 The Honorable Curtis L. Collier, United States District Judge for the Eastern District of Tennessee, sitting by designation